 



EXHIBIT 10.1
FRANKLIN BANK CORP.
RESTRICTED STOCK AGREEMENT
     This Restricted Stock Agreement (“Agreement”), entered into on the
           day of                               , 2005 (the “Effective Date”),
which is the date on which the Grant described below was approved by the
Compensation Committee (the “Committee”) of the Board of Directors of Franklin
Bank Corp., is between Franklin Bank Corp., a Delaware corporation (the
“Company”), and                               , (the “Employee”).
     WHEREAS, to carry out the purposes of the Franklin Bank Corp. 2004
Long-Term Incentive Plan (the “Plan”), shares of restricted Common Stock (as
defined below) are hereby granted to the Employee in accordance with this
Restricted Stock Agreement; and
     WHEREAS, the Company and Employee agree as follows:
     1. Award of Common Stock. The Company hereby grants (the “Grant”) to
Employee                      shares (the “Shares”) of common stock, $0.01 par
value, of the Company (“Common Stock”), which shall be subject to the
restrictions on transferability set forth in Section 2(d) herein (the
“Restrictions”) and to the other provisions of this Agreement.
     2. Restricted Period.
     (a) For a period of                                (          ) years
commencing on the Effective Date (the “Restricted Period”), the Shares shall be
subject to the Restrictions and any other restrictions as set forth herein. The
Restrictions shall expire as to all of the Shares on
                              , the                      anniversary of the
Effective Date. The Shares which are subject to the Restrictions shall
hereinafter be referred to as “Restricted Shares.” The Shares which are no
longer subject to the Restrictions as set forth in paragraphs (f) or (g) below
shall hereinafter be referred to as “Transferable Shares.”
     (b) The Company shall effect the issuance of the Shares out of authorized
but unissued shares of Common Stock or out of treasury shares of Common Stock
and shall also effect the issuance of a certificate or certificates for the
Shares. Each certificate issued for Restricted Shares to the Employee shall be
registered in Employee’s name and shall be either deposited with the Secretary
of the Company or its designee in an escrow account or held by the Secretary of
the Company, at the election of the Company, together with stock powers or other
instruments of transfer appropriately endorsed in blank by Employee (Employee
hereby agreeing to execute such stock powers or other instruments of transfer as
requested by the Company). Such certificate or certificates shall remain in such
escrow account or with the Secretary of the Company until the earlier to occur
of (i) the termination of the Restricted Period or (ii) the expiration of the
Restrictions as set forth in paragraphs (f) or (g) below. Certificates
representing the Restricted Shares shall bear a legend in substantially the
following form:

 



--------------------------------------------------------------------------------



 



     THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
FRANKLIN BANK CORP. 2004 LONG-TERM INCENTIVE PLAN AND AN AWARD AGREEMENT. COPIES
OF SUCH PLAN AND AGREEMENT ARE ON FILE AT THE OFFICES OF FRANKLIN BANK CORP.,
9800 RICHMOND AVENUE, SUITE 680, HOUSTON, TEXAS 77042.
The Company may place appropriate stop transfer instructions with respect to the
Restricted Shares with the transfer agent for the Common Stock. Upon Restricted
Shares becoming Transferable Shares, the Company shall effect, in exchange for
the legended certificates, the issuance and delivery of a certificate or
certificates for such Shares to the Employee free of the legend set forth above.
     (c) The Employee shall, during the Restricted Period, have all of the other
rights of a stockholder with respect to the Shares including, but not limited
to, the right to receive dividends, if any, as may be declared on such
Restricted Shares from time to time, and the right to vote (in person or by
proxy) such Restricted Shares at any meeting of stockholders of the Company.
     (d) The Restricted Shares and the right to vote the Restricted Shares and
to receive dividends thereon, may not be sold, assigned, transferred, exchanged,
pledged, hypothecated, or otherwise encumbered and no such sale, assignment,
transfer, exchange, pledge, hypothecation, or encumbrance, whether made or
created by voluntary act of Employee or any agent of Employee or by operation of
law, shall be recognized by, or be binding upon, or shall in any manner affect
the rights of, the Company or any agent or any custodian holding certificates
for the Restricted Shares during the Restricted Period, unless the Restrictions
have then expired pursuant to the provisions of paragraphs (f) or (g) below.
This provision shall not prohibit Employee from granting revocable proxies in
customary form to vote the Shares.
     (e) If the status of employment (hereinafter referred to as “employment”)
of Employee with the Company or its Affiliates (as defined in Section 6 herein)
shall terminate, prior to the expiration of the Restricted Period for any reason
other than the death, Disability, or Normal Retirement of Employee, or upon the
occurrence of a Change of Control (which events are governed by Sections 2(f) or
2(g) hereof), then, in that event, any Restricted Shares outstanding shall
thereupon be forfeited by Employee to the Company, without payment of any
consideration or further consideration by the Company, and neither the Employee
not any successors, heirs, assigns or legal representatives of Employee shall
thereafter have any further rights or interest in the Restricted Shares or
certificates therefor, and Employee’s name shall thereupon be deleted from the
list of the Company’s stockholders with respect to the Restricted Shares.
     (f) If the employment of Employee with the Company or its Affiliates shall
terminate by reason of death, Disability or Normal Retirement, any Restrictions
on the Restricted Shares shall be deemed to have expired as to the Restricted
Shares as of the date of any such occurrence, and the Restricted Shares shall
thereby be Transferable Shares. For purposes of this

-2-



--------------------------------------------------------------------------------



 



Agreement, “Normal Retirement” shall mean retirement from active employment with
the Company at or after the age of 65 or such other age as may be established by
the Committee.
     (g) Upon the occurrence of a Change of Control, any Restrictions on the
Restricted Shares set forth in this Agreement shall be deemed to have expired,
and the Restricted Shares shall thereby be Transferable Shares.
     (h) If the employment of Employee with the Company shall terminate prior to
the expiration of the Restricted Period, and there exists a dispute between
Employee and the Company as to the satisfaction of the conditions to the release
of the Shares from the Restrictions hereunder or the terms and conditions of the
Grant, the Shares shall remain subject to the Restrictions until the resolution
of such dispute, regardless of any intervening expiration of the Restricted
Period, except that any dividends that may be payable to the holders of record
of Common Stock as of a date during the period from termination of Employee’s
employment to the resolution of such dispute shall:
     (1) to the extent to which such dividends would have been payable to
Employee on the Shares, be held by the Company as part of its general funds, and
shall be paid to or for the account of Employee only upon, and in the event of,
a resolution of such dispute in a manner favorable to Employee, and
     (2) be canceled upon, and in the event of, a resolution of such dispute in
a manner unfavorable to Employee.
     3. Taxes. To the extent that the receipt of the Restricted Shares,
Transferable Shares, or the lapse of any Restrictions results in income to
Employee for federal or state income tax purposes, Employee shall deliver to the
Company at the time of such receipt or lapse, as the case may be, such amount of
money or, if the Company so determines, shares of unrestricted Common Stock as
the Company may require to meet its obligation under applicable tax laws or
regulations, and, if Employee fails to do so, the Company is authorized to
withhold from any cash or Common Stock remuneration then or thereafter payable
to Employee any tax required to be withheld by reasons of such resulting
compensation income. Employee agrees to notify the Company promptly of any tax
election made by Employee with respect to the Shares.
     4. Changes in Capital Structure. If the outstanding shares of Common Stock
shall at any time be changed or exchanged or augmented by declaration of a stock
dividend, stock split, combination of shares, merger, consolidation,
recapitalization or similar event, the Shares, being outstanding shares of
Common Stock, shall be treated in the same manner as all other issued and
outstanding shares. Any cash, property or securities into which the Shares are
so changed or exchanged or so augmenting the Shares or so issued in respect of
the Shares shall be subject to the Restrictions in the same manner as the
Shares.
     5. Compliance with Securities Laws.
     (a) If a registration statement under the Securities Act of 1933, as
amended, is not effective with respect to the Shares, Employee (i) represents
and warrants to the Company that Employee is acquiring the Shares for his own
account, for investment, and without a view to any sale or distribution thereof
in violation of any federal or state securities laws, and (ii)

-3-



--------------------------------------------------------------------------------



 



understands that the Grant of the Shares to Employee has not been registered
under the Securities Act of 1933, as amended, or the securities laws of any
state, and, accordingly, that in addition to the other restrictions placed on
the Shares by this Agreement, the Shares may not be offered, sold, assigned,
transferred, exchanged, pledged, hypothecated or otherwise encumbered in absence
of either an effective registration statement under the Securities Act of 1933,
as amended, and applicable state securities laws or an opinion of counsel
satisfactory to the Company that such registration is not required.
     (b) If a registration statement under the Securities Act of 1933, as
amended, is not effective with respect to the Shares, Employee agrees that the
certificates representing the Shares (whether the Shares are Restricted Shares
or Transferable Shares) may bear any legend required by law or which the
Committee deems appropriate to reflect any restrictions on transfer.
     (c) Upon the execution of this Agreement and receipt of any certificates
for the Shares pursuant to this Agreement, Employee (or Employee’s legal
representative upon Employee’s death or disability) will make and enter into
such additional written representations, warranties and agreements as the
Company may reasonably request in order to comply with applicable securities
laws or with this Agreement or the Plan.
     6. Employment Relationship. Employee shall be considered to be in the
employment of the Company as long as he remains as an employee of the Company or
its Affiliates. Any questions as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Company, with the advice of the employing corporation (if an
Affiliate of the Company), and the Company’s determination shall be final. For
purposes of this Agreement, “Affiliates” shall mean any “parent corporation” of
the Company and any “subsidiary corporation” of the Company within the meaning
of Sections 424(e) and (f), respectively, of the Internal Revenue Code of 1986,
as amended.
     7. Binding Effect. The terms and conditions hereof shall be binding upon,
and inure to the benefit of, all successors of Employee, including, without
limitation, Employee’s estate and the executors, administrators, or trustees
thereof, heirs and legatees, and any receiver, trustee in bankruptcy, or
representative of creditors of Employee. This Agreement shall be binding upon
and inure to the benefit of any successors to the Company.
     8. Notice. All notices, requests, demands and other communications given
under or by reason of this Agreement shall be in writing and shall be deemed
given when delivered in person or when mailed, by certified mail (return receipt
requested), postage prepaid, addressed as follows (or to such other address as a
party may specify by notice pursuant to this provision):
     (a) To the Company:

      Franklin Bank Corp.
9800 Richmond Avenue, Suite 680
Houston, Texas 77042

-4-



--------------------------------------------------------------------------------



 



      To the Employee:
 
                                                            
                                                            
                                                            


     9. Resolution of Disputes. As a condition to the granting of the Shares,
the Employee, his or her legal representatives, heirs, successors and other
transferees agree that any dispute or disagreement which may arise hereunder
shall be determined by the Committee in its sole discretion and judgment, and
that any such determination any interpretation by the Committee of the terms of
this Agreement shall be final and shall be binding and conclusive, for all
purposes, upon the Company, Employee, his or her legal representatives, heirs,
successors and other transferees.
     10. Entire Agreement and Amendments. This Agreement contains the entire
agreement of the parties relating to the matters contained herein and supersedes
all prior agreements and understandings, oral or written, between the parties
with respect to the subject matter hereof. This Agreement may be changed only by
an agreement in writing signed by the party against whom enforcement of any
waiver, change, modification, extension or discharge is sought.
     11. Separability. If any provision of the Agreement is rendered or declared
illegal or unenforceable by reason of any existing or subsequently enacted
legislation or by the decision of any arbitrator or by decree of a court of last
resort, the parties shall promptly meet and negotiate substitute provisions for
those rendered or declared illegal or unenforceable to preserve the original
intent of this Agreement to the extent legally possible, but all other
provisions of this Agreement shall remain in full force and effect.
     12. Agreement Subject to Plan. This Agreement is subject to the Plan. The
terms and provisions of the Plan (including any subsequent amendments thereto)
are hereby incorporated herein by reference thereto. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.
All definitions of words and terms contained in the Plan shall be applicable to
this Agreement.
     13. Governing Law. The execution, validity, interpretation, and performance
of this Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware without reference to principles of conflict of
laws, except to the extent preempted by federal law.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by one of its officers thereunto duly authorized, and Employee has
executed this Agreement, all as of the day and year first above written.

-5-



--------------------------------------------------------------------------------



 



            FRANKLIN BANK CORP.
      By:           Authorized Officer                          EMPLOYEE
      By:           Name:                

-6-